Citation Nr: 0615680	
Decision Date: 05/31/06    Archive Date: 06/06/06	

DOCKET NO.  03-37 445	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for traumatic 
arthritis and disc disease of the lumbar spine with right 
sciatica, currently evaluated at 40 percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, that denied the benefit sought on 
appeal.  The veteran, who had active service from 
November 1970 to July 1979, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not shown to 
have been productive of incapacitating episodes having a 
total duration of six weeks during the past 12 months.  

2.  The veteran's lumbar spine disability does not manifest 
unfavorable ankylosis of the entire thoracolumbar spine, more 
than moderate limitation of lumbar spine motion or more than 
moderate incomplete paralysis of the sciatic nerve.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent for 
traumatic arthritis and disc disease of the lumbar spine with 
right sciatica have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1-4.14, 4.40-4.46, 
4.71a, Diagnostic Codes 5293 & 5243 (2003-2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2005); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  The notification obligation in 
this case was accomplished by way of a letters from the RO to 
the veteran dated in October 2002 and February 2005.  While 
this notice does not provide any information concerning the 
effective date that could be assigned should an increased 
evaluation be granted, Dingess v. Nicholson, No. 01-1917 
(U.S. Vet App. Mar 3, 2006), since this decision affirms the 
RO's decision, the veteran is not prejudiced by the failure 
to provide him that further information.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have been kept appraised 
of the RO's actions in this case by way of the Statement of 
the Case and the Supplemental Statement of the Case, and been 
informed of the evidence considered in the case, the 
pertinent laws and regulations and a rationale for the 
decision reached in denying the claim.  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
claim.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's claim.  

In this case the veteran essentially contends that the 
current evaluation assigned for his lumbar spine disability 
does not accurately reflect the severity of that disability.  
Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when making a disability 
determination, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is a present level of disability that 
is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 
(1994).  In addition, in evaluating disabilities of the 
musculoskeletal system, it is necessary to consider, along 
with the schedular criteria, functional loss due to flare-ups 
of pain, fatigability, incoordination, pain on movement and 
weakness.  38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 
8 Vet. App. 202, 206-7 (1995).  

By way of background, a rating decision dated in 
February 1998 granted service connection for traumatic 
arthritis and disc disease of the lumbar spine with right 
sciatica.  That rating decision assigned a 10 percent 
evaluation under Diagnostic Code 5293.  A rating decision 
dated in March 1998 subsequently increased the evaluation for 
that disability from 10 percent to 40 percent.  The 
40 percent evaluation has remained in effect since the date 
it was assigned.  

Under the criteria in effect when the veteran filed his claim 
for an increased evaluation for his lumbar spine disability, 
intervertebral disc syndrome was evaluated based on either on 
its chronic neurologic and orthopedic manifestations or on 
the total annual duration of incapacitating episodes, 
whichever would result in a higher evaluation.  A 40 percent 
evaluation was for incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months, and a 60 percent evaluation was for 
incapacitating episodes having a total duration of at least 6 
weeks during the past 12 months.  Notes following Diagnostic 
Code 5293 advise that an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  38 C.F.R. § 4.71a, Diagnostic Code 
5293.

Other Diagnostic Codes pertinent to evaluating the veteran 
lumbar spine disability in this case are Diagnostic Code 5010 
for traumatic arthritis and Diagnostic Code 8520 for 
impairment of the sciatic nerve.  Evaluations under 
Diagnostic Code 5010 for traumatic arthritis are assigned as 
they are for degenerative arthritis under Diagnostic Code 
5003.  Diagnostic Code 5003, in turn, evaluates disabilities 
based on the degree of limitation of motion under the 
appropriate Diagnostic Codes, in this case, Diagnostic 
Code 5292 for limitation of lumbar spine motion.  Under 
Diagnostic Code 5292, a 10 percent evaluation is for 
assignment for slight limitation of motion, a 20 percent 
evaluation for moderate limitation of motion and a 40 percent 
evaluation for severe limitation of lumbar spine motion.  
Under Diagnostic Code 8520, evaluations are assigned based on 
the degree of paralysis of the sciatic nerve.  A 10 percent 
evaluation is for assignment for mild incomplete paralysis, a 
20 percent evaluation for moderate incomplete paralysis, a 40 
percent evaluation for moderately severe incomplete 
paralysis, and a 60 percent evaluation for severe incomplete 
paralysis of the sciatic nerve with marked muscular atrophy.

The Board observes that during the course of this appeal the 
schedular criteria used to evaluate intervertebral disc 
syndrome were revised and amended.  The changes, effective 
September 26, 2003, provide that intervertebral disc 
syndrome, preoperatively or postoperatively, should be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine, or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation.  
Under the General Rating Formula, evaluations are assigned 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by the residuals of injury or disease.  The Formula 
provides for a 20 percent evaluation when forward flexion of 
the thoracolumbar spine is greater than 30 degrees, but not 
greater than 60 degrees or the combined range of motion of 
the thoracolumbar spine is not greater than 120 degrees or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis or abnormal kyphosis.  A 40 percent 
evaluation contemplates forward flexion of the thoracolumbar 
spine to 30 degrees or less or favorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (formerly Diagnostic Code 5293).

The medical evidence for consideration in determining the 
appropriate evaluation for the veteran's lumbar spine 
disability includes VA and private treatment records and the 
reports of VA examinations performed in January 2003 and 
March 2005.  While the private and VA treatment records show 
treatment for complaints associated with the veteran's 
service-connected disability, those records contain limited 
clinical findings with which to evaluate the severity of the 
veteran's lumbar spine disability.  Consequently, the reports 
of the two VA examinations have the greater probative value.  

The report of the January 2003 VA examination showed the 
veteran reported that he was employed in a sedentary capacity 
and that he experienced exacerbations of low back pain and 
midback pain about every 7 to 10 days which lasted up to 
three days.  On physical examination of the lumbar spine, the 
veteran was noted to ambulate well and bend forward to 80 
degrees.  Extension of the spine was to 20 degrees and 
lateral bending to the left and right was to 20 degrees.  
Reflexes at the knees were 1 to 2 plus and symmetrical and 
ankle reflexes were 1 plus and symmetrical.  There were no 
sensory deficits in the lower extremities.  Straight leg 
raising was 70 to 80 degrees on the left without pain and 70 
to 80 degrees with pain on the right.  

Similar findings were reported at the time of a March 2005 VA 
examination.  At the time of that examination it was noted 
that the location and distribution of the veteran's pain was 
nonradicular, primarily located in the lower thoracic spine.  
The veteran was noted to be ambulatory and stable, and 
utilized no assistive devices.  The examiner indicated that 
the veteran had no specific complaints affecting his usual 
occupation, although the examiner felt that long sitting made 
the veteran more stiff.  Range of motion of the lumbar spine 
was described as flexion to 90 degrees and rotation to the 
left and right and lateral bending to 20 degrees.  The 
examiner indicated that with repetitive use that the veteran 
would be more symptomatic, but that he had no definite flare-
ups at the time of the examination and there was no objective 
evidence of painful weakness or tenderness or painful motion.  
There was no weakness of the lower extremity musculature.  
The examiner also indicated that the L5 root may have had 
some diminished sensation, although the veteran was able to 
feel satisfactorily.

Based on this record, the Board finds that the veteran is not 
entitled to an evaluation in excess of 40 percent for his 
lumbar spine disability under either of the criteria in 
effect when he filed his claim for an increased evaluation or 
under the criteria that became effective in September 2003.  
Under the criteria in effect when the veteran filed his 
claim, a 60 percent evaluation contemplates incapacitating 
episodes having a total duration of at least six weeks during 
the past 12 months, with incapacitating episodes as a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  While the veteran's lumbar spine 
disability has clearly required treatment by a physician, 
there is no indication that the veteran's disability has 
required bed rest prescribed by a physician.  Therefore, the 
veteran is not entitled to an evaluation in excess of 40 
percent based on the frequency of incapacitating episodes 
associated with his lumbar spine disability.  

As for the possibility of an evaluation assigned separately 
for orthopedic and neurological manifestations, the evidence 
shows that the veteran had no more than moderate limitation 
of motion of the lumbar spine, commensurate with a 20 percent 
evaluation under Diagnostic Code 5292 and had no more than 
moderate incomplete paralysis of the sciatic nerve since the 
involvement was shown to be wholly sensory and thus could at 
most be of a moderate degree.  Such evaluations, were they to 
be assigned separately, would combine to no more than a 
currently assigned 40 percent evaluation.  See 38 C.F.R. 
§ 4.25.  Consequently, the veteran is not shown to warrant an 
evaluation in excess of 40 percent based on chronic 
neurologic and orthopedic manifestations under the criteria 
in effect when he filed his claim.

As for an evaluation under the criteria in effect as of 
September 2003, the veteran's disability is to be evaluated 
under the General Rating Formula for Diseases and Injuries of 
the Spine or the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation.  However, as indicated 
above, the veteran's disability is not shown to have caused 
incapacitating episodes having a total duration of at least 
six weeks during the past 12 months.  Furthermore, an 
evaluation in excess of 40 percent under the General Rating 
Formula for Diseases and Injuries of the Spine contemplates 
findings of unfavorable ankylosis of the entire thoracolumbar 
spine for an evaluation of 50 percent.  However, given the 
motion reported on examinations of the veteran's lumbar 
spine, it is clear that the veteran's lumbar spine is not 
ankylosed.  Therefore, the Board finds that a higher 
evaluation for the veteran's lumbar spine disability is not 
shown to be warranted under the criteria that became 
effective in September 2003.

The Board acknowledges the veteran's representative's 
contention that an additional examination is necessary based 
on the age of the examination and the fact that the examiner 
did not quantify the degree of additional functional 
impairment that could possibly be present with repetitive 
use.  However, the Board finds that the age of the 
examination does not provide a basis for affording the 
veteran an additional examination because when that 
examination is viewed in connection with treatment records, 
the evidence for review includes a history of the veteran's 
disability, his subjective complaints and the clinical 
findings necessary to evaluate the veteran's disability under 
the Schedule for Rating Disabilities.  Were there additional 
treatment records which showed clinical findings 
substantially different from those presented at the time of 
the January 2003 and March 2005 VA examinations, a need for 
an additional VA examination might have been demonstrated.  
However, when the veteran asserted that his disability was 
worse following the January 2003 VA examination, the veteran 
was provided an additional VA examination in March 2005 which 
yielded similar clinical findings.  Under these 
circumstances, the Board finds that a further examination of 
the veteran based on the age of the most recent examination 
is not necessary.  

As for the fact that the examiner did not specify the degree 
of any further functional impairment with repetitive use, the 
Board would simply note that higher evaluations for the 
veteran's disability are based on incapacitating episodes or 
the presence of ankylosis of the entire thoracolumbar spine.  
Since there is no indication of incapacitating episodes 
whatsoever or ankylosis of the lumbar spine, such further 
functional impairment reported by the physician would not 
yield a higher evaluation for the veteran's disability since 
it is clear that the veteran's lumbar spine is not ankylosed.  
As such, the Board has considered, along with the schedular 
criteria, functional loss due to flare-ups of pain, 
fatigability, incoordination, pain on movement and weakness 
in affirming the RO's denial of an increased evaluation.  
38 C.F.R. §§ 4.4, 4.45; DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995).  Accordingly, the Board concludes that an 
evaluation in excess of 40 percent for the veteran's 
traumatic arthritis and disc disease of the lumbar spine with 
right sciatica is not established.


ORDER

An evaluation in excess of 40 percent for traumatic arthritis 
and disc disease of the lumbar spine with right sciatica is 
denied.



	                        
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


